Citation Nr: 1526191	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-45 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.  He served in Vietnam from November 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, denied service connection for bilateral hearing loss and tinnitus.  A November 2010 rating decision granted service connection for post traumatic stress disorder.  As the Veteran has not appealed either the rating or effective date assigned to this disability, the RO's decision represents a complete grant of the Veteran's appeal on this issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this matter is not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma due to explosions and arms fire while in active service.

2.  The Veteran does not have a hearing loss disability in either ear for VA purposes.  

3.  Symptoms of tinnitus did not begin in service, were not chronic and continuous in service or since service separation, and any current tinnitus is not related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 
2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in May 2008, prior to the initial adjudication of the claims.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  The Veteran did not identify any treatment for the claimed hearing loss or tinnitus.  

VA provided examinations in 2009 and 2011.  The examinations are adequate because a medical doctor performed the examination in 2009, an audiologist performed the examination in 2011, and the examiners issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided medical opinions as to whether the Veteran has a hearing loss disability for VA purposes and whether the claimed tinnitus was related to service.  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board finds that the duties to notify and assist the Veteran have been met, such that no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claims.  

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, a disease of the nervous system, namely sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

3.  Analysis: Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to noise exposure from explosions and arms fire when he served in Vietnam.  See the December 2011 VA examination report.  Service records show that the Veteran served with the United States Army as a field wireman or lineman and that he had service in Vietnam from November 1969 to October 1970.  The Veteran's noise exposure in service is conceded by the Board.  The Veteran is competent to describe being exposed to loud noise such as explosions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service injury of acoustic trauma to both ears is established.  The evidence does not establish that the Veteran served in combat, and, indeed, he does not allege that he served in combat.  In any event, the Veteran's noise exposure in service is conceded by the Board.  

However, military noise exposure alone is not considered to be a disability.  Rather, the noise exposure must result in a hearing loss disability.  Here, the record is absent of any competent evidence establishing that Veteran has a sensorineural hearing loss "disability" in either ear that meets the criteria of 38 C.F.R. § 3.385.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not have bilateral hearing loss in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of hearing loss.  Audiograms performed during service in March 1969 and February 1971 show hearing acuity within normal ranges during service, and do not reflect threshold shifts (worsening) during service.  The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Enlistment and separation examination of the ears was normal.  

Here, the record is absent any competent evidence to establish that Veteran has a sensorineural hearing loss "disability" in either ear that meets the criteria of 38 C.F.R. § 3.385.  The record does not contain an audiometric evaluation that shows that the Veteran meets the criteria of 38 C.F.R. § 3.385.  Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  See Hensley, 5 Vet. App. at 158.  Review of the record shows that the Veteran was afforded a VA audiometric examination in December 2011.   

The December 2011 VA audiometric examination report indicates that the puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 20, 25, 35, and 30 decibels, respectively.  The puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 20, 15, 20, and 30 decibels, respectively.  The Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  He does not have at least three auditory thresholds of 26 decibels or greater for the designated frequencies.  He also does not have a speech recognition score using the Maryland CNC Test of less than 94 percent; the speech recognition score was 96 percent for the right ear and 98 percent in the left ear.  The VA examiner indicated that the Veteran's current hearing loss does not meet VA criteria for disability in either ear.  The weight of the competent and credible evidence shows that the Veteran does not currently have bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385.  

The Veteran has asserted that he has current bilateral hearing loss.  The Veteran is competent to describe an observable symptoms such as decreased hearing.  However, the Board cannot rely on the Veteran's lay assertion as to a medical diagnosis because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the diagnosis and etiology of hearing loss. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the bilateral hearing loss meets the requirements of a hearing loss disability as set forth by VA regulations falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions that he has bilateral hearing loss.  The question of a medical diagnosis regarding hearing loss involves a complex medical issue and medical testing including audiometric testing.  It is not shown that the Veteran has such expertise to perform such testing and render a medical diagnosis.     

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of current bilateral hearing loss.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of a hearing loss disability for VA purposes.  Accordingly, the claim of service connection for bilateral hearing loss is denied.

4.  Analysis: Service Connection for Tinnitus

The Veteran contends that he has tinnitus due to being exposed to explosions and arms fire in service.  See the December 2011 VA examination report.  As noted above, the Veteran's noise exposure in service is conceded by the Board.  
The Board finds that there is competent evidence that establishes that the Veteran currently has tinnitus.  The January 2009 VA examination report shows a diagnosis of tinnitus.  Also, the Veteran is considered competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-375 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established. 

As noted above, the Board finds that there is competent evidence of in-service noise exposure due to explosions and arms fire.  Nonetheless, injury during service does not, by itself, warrant service connection.  Rather, there must be competent evidence that the Veteran has a current disability that was incurred in service or is related to service.  38 C.F.R. § 3.303.  

The service treatment records do not document any symptoms, complaints, or findings of tinnitus.  The Veteran did not report symptoms of tinnitus upon his separation examination in February 1971.  He reported "no" when asked if he had ear trouble, and tinnitus was not diagnosed or detected.  The Veteran was afforded a VA examination in October 1971, soon after service separation.  Examination of the ears revealed no pathology, and the Veteran had no complaints.    

While the Veteran has asserted that he wants service connection for tinnitus, he has provided little in the way of testimony to explain why such a benefit would be warranted.  His statements have been limited.  He has asserted that he was exposed to noise in service, but such exposure is conceded.  The Veteran has not submitted or identified evidence of tinnitus symptoms in service or chronic or recurrent symptoms of tinnitus after service.  He has not provided any lay evidence as to tinnitus symptoms in service and continuous symptoms after service, but has only made general assertions that he has persistent bilateral tinnitus at the current time.  See the January 2009 VA examination report.  

The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service treatment records indicate that the Veteran specifically denied having ear trouble.  The February 1971 service separation examination report shows that the Veteran had a normal ear examination upon separation from service and no ear complaints.  The Board finds that the service medical evidence and the Veteran's own statements generated at the time of service and the lack of complaints, treatment, or diagnosis of tinnitus in the medical evidence of record for over 30 years after service to weigh against the claim for service connection.  Further, the January 2009 VA examiner opined that it was less likely than not that the Veteran's current tinnitus was due to his military service.  Further, the VA audiologist opined in December 2011 that it was less likely than not that the Veteran's current tinnitus was due to his military noise exposure.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiners.  There is no competent medical evidence that relates the current tinnitus to military service. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for tinnitus.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  The claim for service connection for tinnitus is denied.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


